Citation Nr: 9903656	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  95-37 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for major depressive 
disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to May 1954 
and from July 1958 to October 1966.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Boise, Idaho, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO in January and March 1977 for further development, and 
in June 1998, at which time the Board denied entitlement to 
an effective date, prior to October 31, 1994, for a grant of 
service connection for a psychiatric disability.  

The case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The claim for service connection for PTSD is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

2.  Major depressive disorder does not result in more than 
definite social and industrial impairment; nor does it 
reflect occupational and social impairment with reduced 
reliability and productivity due to symptoms such as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for PTSD.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The criteria for a rating in excess of 30 percent for 
major depressive disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9405 (effective prior to November 7, 1996); 
38 C.F.R. § 4.130, Diagnostic Code 9434 (1998); 61 Fed. Re. 
52695-52702 (Oct. 8, 1996) (effective November 7, 1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show the onset of depressive 
symptoms in 1963.  Following several psychiatric evaluations 
during 1966, the veteran was found unfit for duty with a 
diagnosis of mixed psychoneurosis, moderate, and placed on 
the Temporary Disability Retirement List.  The records are 
negative for any complaints or diagnosis of PTSD.  

VA psychiatric examination in June 1995 resulted in a 
diagnosis of major depressive disorder with passive dependent 
traits.  The examiner indicated that the veteran had a global 
assessment of functioning (GAF) score of 50 with serious 
impairments in primarily social and occupational areas.  

In a June 1995 rating decision, the RO granted service 
connection for major depressive disorder, evaluated as 30 
percent disabling.  

In a personal hearing at the RO in November 1995, the veteran 
described how his difficulty with concentration had affected 
his employment.  He stated that he did not interact socially 
and that crowds terrified him.  See November 1995 hearing 
transcript.  

VA medical records dated from 1995 to 1997, including a 
report of psychiatric examination in March 1996, are on file.  
In February 1996, the veteran was hospitalized with a chief 
complaint of alcoholism and depression.  He was put on the 
standard detox protocol.  Following psychiatric consultation, 
he was treated with Venlafaxine with gradually increasing 
doses.  He was discharged in a much improved condition.  An 
addendum to the discharge report noted that his major 
depression had probably driven his alcoholism.  

On VA psychiatric examination in March 1996, the veteran 
continued to state that he was depressed but that the 
depression came and went and was very subtle.  He noticed it 
primarily when he began to lose weight.  Currently, he slept 
at least 10 hours a day and felt rested.  He frequently woke 
up during the course of his sleep but ended up feeling tired 
in the later part of the day.  His appetite was very good and 
he had gained five pounds.  His sexual appetite had been poor 
for years and that had not changed.  Sometimes when he was 
alone, if he thought about the past or his lost 
opportunities, he might cry.  He had fleeting thoughts about 
suicide but had noticed since his medication was changed that 
he had not thought about that as much.  His memory and 
concentration subjectively continued to be a problem for him.  
The examiner indicated that based on the available 
information there was no conclusive evidence that the 
veteran's major depressive disorder had worsened.  

In April 1996, the veteran reported that he was sober and was 
doing well although he felt unmotivated.  Later that month, 
his mood was level and he was less depressed.  On evaluation 
in June 1996, he continued to show improvement with more 
energy and enthusiasm, but was still putting things off.  In 
February 1997, he reported feeling good and having some 
motivation but was still falling asleep easily.  In July 
1997, his mood was stable and he reported waking up about 
every hour at night but feeling rested when he got up.  

In November 1997, the veteran's depression was noted to be 
generally stable.  His mood was described as positive, he was 
sleeping well, and enjoying his new apartment.  He was not 
having any nightmares.  He was continued on Venlafaxine and 
Valproate for mood stabilization.  

A VA social and industrial survey conducted in January 1998 
indicates that the veteran had difficulty finishing his 
sentences stating that he "had lost" his train of thought 
but was able to proceed with the interview after refocusing.  
He was cooperative, maintained good eye contact, and 
demonstrated a genuine interest in answering the questions to 
the best of his ability.  He reported that he continued to 
experience periods of anxiety and depression.  He reported 
ongoing moodiness, forgetfulness, and a weight loss of 25 
pounds in the last two months.  He stated that he is usually 
able to recognize his depression before it becomes a problem, 
whereas in the past, he found himself being hospitalized 
every 2 to 3 years to deal with his symptoms.  He avoided 
going to the theater, concerts, and other crowded public 
places.  He stated that following a period of hospitalization 
for alcohol use in February 1996 he was started on a new 
medication regimen.  He reported compliance with his 
medications and reported some improvement in his functioning.  
He indicated that despite his symptoms of depression and 
anxiety being controlled by the medication there were 
limitations that had affected his everyday normal life.  The 
veteran reported that he had a close relationship with his 
son, daughter-in-law, and grandchildren and maintained 
contact with a daughter in Colorado and several friends.  He 
stated that he lived alone and enjoyed socializing with other 
residents.  His hobbies were restoring furniture and writing 
a book.  

The veteran was afforded a VA psychiatric examination in 
January 1998.  The examiner noted that the veteran tried to 
control the direction of the examination and was quite 
talkative about various things that he wished to lecture 
about.  When attempts were made to contain the ramblings of 
the veteran he would reluctantly cooperate.  On examination, 
the veteran denied hallucinations and showed no evidence of 
delusions, obsessions or compulsions.  He was oriented to 
time, place and person.  He was able to do simple 
calculations and reversals as well as simple and complex 
abstractions.  His recent and remote memory were grossly 
intact.  He had a general fund of information appropriate to 
his life experience and formal education.  He was considered 
to be in the bright/normal to superior range of intelligence.  
He had intellectual insight and judgment for simple, social 
situations.  The veteran stated that he had PTSD and that the 
root of his post traumatic stress was that he ran the largest 
military prison in the United States between 1960 and 1962.  
He stated that it was the trauma of running the prison at 
such a young age that had given him PTSD.  He indicated that 
when he ran the prison he was held at gunpoint by a prisoner 
and had to be rescued.  He claimed he had nightmares every 
night.  He indicated that he had daily intrusive 
recollections of a variety of military experiences.  The 
veteran was sent for psychological testing to specifically 
address his PTSD complaint.  

On VA psychological evaluation in January 1998, the veteran's 
speech was clear, coherent and for the most part, to the 
point.  When evidently agitated he could lose his train of 
thought, and would have to be brought back to the original 
question or issue.  His thoughts were absent of any evident 
ruminations, obsession, compulsions, or phobias.  His thought 
process was unremarkable.  His mood was, by self-report, 
"good, energetic;" seemingly full, moderately stable, 
variable over the course of the year, and without undue 
sensitivity to external conditions.  The reported fluctuation 
in his mood went from a comfortable, productive, "high," 
such as he currently felt, to a very debilitating depression.  
His affect was slightly anxious, serious, somewhat expansive, 
generally happy, and deferential to the examiner.  The 
examiner noted that the veteran did not present himself 
(through his responses) as significantly more troubled than a 
representative (non-clinical) community member.  The examiner 
concluded that the veteran's response profile did not warrant 
a DSM-IV diagnosis and assigned GAF score of 80.  

In a February 1998 addendum to his report of the January 1998 
VA examination, the examiner reported that based on a review 
of the psychological testing the veteran was felt to warrant 
a diagnosis of major depressive disorder, in remission.  His 
GAF score was 80.  The examiner noted that there was no 
convincing and compelling evidence that the veteran warranted 
the diagnosis of PTSD or that he had a social or industrial 
disability related to such a diagnosis.  

In a July 1998 statement, the veteran described some aspects 
of service that he found stressful. 

On VA psychiatric examination in October 1998, it was noted 
that the veteran was 70 years old and medically retired.  His 
medications were 100 mg of Venlafaxine, a powerful 
antidepressant, three times a day and 250 mg of Depakote, a 
mood stabilizer, twice a day.  The examiner noted that the 
veteran appeared to clearly and completely be able to answer 
questions and appeared to be a good historian in all 
respects.  His intellectual functions appeared to be intact.  
He indicated that he suffered from a recurring nightmare.  
The nightmare had occurred every evening since his last year 
of service.  The nightmare involved being put on a plane or 
being sent to a room in London and in many ways this 
nightmare recreated the tension, depression and anxiety that 
he experienced his last year of service in London, England in 
1966.  

When the veteran had this nightmare, which was every night 
about 5 am, he was unable to go back to sleep and had to 
arise and calm himself and get control of himself before he 
could go back to sleep.  He also stated that he was unable to 
tolerate any large crowd and any open exposure in public 
arenas.  This made it difficult for him to shop, go to the 
theater, or travel.  He got adequate sleep.  He was not 
suicidal and had not been for several years since he got on 
his current medications.  He was generally able to control 
his moods.  He still experienced ups and downs of mood but 
because of the medications he was on, and the understanding 
of his illness he had he was able to get through the down and 
anxious moods knowing that they would pass and he would be 
able to manage.  

The veteran's treatment was very important to him in that it 
had substantially improved him over the last two years.  His 
appetite was adequate.  He had neither gained nor lost 
weight.  He enjoyed the activities of his life.  He was able 
to manage his own apartment for the most part, manage his own 
funds, make his own appointments, and generally manage his 
activities of daily living with limitations already 
mentioned.  Currently, there were no active psychotic 
symptoms.  The examiner indicated that the symptoms that were 
related to nightmares, guilt, and anxiety were part and 
parcel of his overall depressive and mood disorder.  


The diagnosis was major depression, recurrent.  The examiner 
commented that the veteran's symptoms showed a partial 
remission but certainly not a full remission.  It was also 
noted that he was less depressed and less anxious on his 
current medication and in his current treatment than he would 
have been off those medications.  Nonetheless, he still had 
sleep disturbances with nightly nightmares, some feelings of 
irrational guilt, fluctuations in mood, and a phobic anxiety.  
The examiner indicated that there was no diagnosis of PTSD.  
His GAF score was 58.  


I.  Entitlement to service connection for 
PTSD.

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy at 81.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).




Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

There is no competent medical evidence demonstrating that the 
veteran has PTSD.  In order to establish entitlement to 
service connection for PTSD, there must be competent medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current PTSD symptomatology and the 
claimed in-service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat, or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

The evidence of record does not show a clear diagnosis of 
PTSD by an appropriate mental health professional.  In this 
regard, the Board notes that after thorough evaluations, VA 
examiners in January and October 1998 were unable to provide 
a clear diagnosis of PTSD.  Inasmuch as the veteran has not 
submitted evidence of a present disability, his claim for 
service connection for PTSD is not plausible and, therefore, 
not well-grounded.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

If the veteran were to rely on his own assertions of present 
disability attributable to service, his own lay opinions 
would be insufficient evidence to support his claims.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding that 
lay persons are not competent to offer medical opinions).

Given the veteran's failure to submit well-grounded claims, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to met his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
PTSD.




The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of ant post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997);  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).


II.  Entitlement to an increased 
evaluation for major depressive disorder, 
currently evaluated as 30 percent 
disabling.

Criteria

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's major depressive disorder is currently rated as 
30 percent disabling under Diagnostic Code 9434.  

In November 1996, the schedular criteria for evaluations of 
psychiatric disabilities were amended.  These amendments were 
effective on November 7, 1996.  

Following the November 1996 amendments to the Rating 
Schedule, a 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or inability to establish and 
maintain effective relationships.  

A 100 percent rating requires total impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; or memory 
loss for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130, Diagnostic Code 9411.





Prior to the November 1996 amendment, the Rating Schedule 
provided a 30 percent evaluation was assigned for definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and when the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  

A 50 percent evaluation was assigned when there was 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating was assigned when there was severe 
impairment in the ability to establish or maintain effective 
or favorable relationships with people and the symptoms were 
of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  

A 100 percent evaluation was assigned when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
and with totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior; and there was a demonstrable 
inability to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411.  



In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1).

In a precedent opinion, dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The 
Board is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c).

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

After evaluating the evidence, the Board concludes that the 
symptomatology attributable to the veteran's major depressive 
disorder more nearly approximates the criteria for the 
current 30 percent rating, rather than the criteria for a 50 
percent rating under either the old or the new criteria.  

While the evidence shows that the veteran continues to 
experience psychiatric symptomatology as a result of 
depression such as sleep disturbances with nightly 
nightmares, feelings of irrational guilt, mood fluctuations, 
and phobic anxiety, his symptoms have been greatly relieved 
by medication.  In fact, the veteran, himself, has reported a 
drastic improvement in his condition - less depression, less 
anxiety, and better able to control his moods - since his 
medication was changed.  

The evidentiary record does not show that the claimant's 
major depressive disorder is productive of considerable 
social and industrial impairment as to warrant a grant of a 
50 percent evaluation under the previous criteria for rating 
psychiatric disorders.  In the same manner, the evidentiary 
record does not show that major depressive disorder is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short and long-term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, or 
difficulty in establishing and maintaining effective work and 
social relationships, as required for a grant of a 50 percent 
evaluation under the amended criteria for rating psychiatric 
disorders.

The record further reflects that at the most recent VA 
psychiatric examination in October 1998, the veteran showed 
no psychotic thinking and reported enjoying the activities in 
his life.  His symptoms were said to be in partial remission.  
Taking these facts into consideration, the evidence clearly 
shows that the veteran's major depressive disorder has not 
increased in severity and his overall manifestations have 
significantly diminished or lessened in frequency and 
severity.  

The major depressive disorder, on the basis of the 
evidentiary record to date has not increased in severity and 
become productive of disabling manifestations approximating 
those contemplated in the next higher evaluation of 50 
percent under either the old or the new criteria.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.132, Diagnostic Code 9405 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9434 (1998).  

No question has been presented as to which of two evaluations 
would more properly classify the severity of the appellant's 
psychiatric disability.  38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of the current 30 percent evaluation 
assigned.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for PTSD, the appeal is 
denied.

Entitlement to an increased rating for major depressive 
disorder is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

